Citation Nr: 0704834	
Decision Date: 02/21/07    Archive Date: 02/27/07

DOCKET NO.  05-05 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for asbestos related 
lung disease as a result of exposure to asbestos.  

2.  Entitlement to service connection for acid reflux 
disease.  

3.  Entitlement to service connection for a hydrocele, 
claimed as a knot in the right groin.  

4.  Entitlement to service connection for an umbilical 
hernia, claimed as a knot in the stomach.  

5.  Entitlement to service connection for a wrist disorder.  

6.  Entitlement to service connection for a back disorder.  

7.  Entitlement to service connection for an ear disorder.  

8.  Entitlement to service connection for a left knee 
disorder.  

9.  Entitlement to service connection for a right knee 
disorder.  

10.  Entitlement to service connection for a prostate 
disorder.  

11.  Entitlement to service connection for jaw pain.  

12.  Entitlement to service connection for to service 
connection for headaches.  

13.  Entitlement to service connection for a cardiovascular 
disorder.  


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran served on active duty from July 1967 to March 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi, which denied entitlement to the benefits 
currently sought on appeal.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In July 2002, the RO denied service connection for coronary 
artery disease, status post by-pass graft.  In October 2002, 
the veteran responded that during his service in Vietnam, he 
was exposed to chemicals that caused severe health problems.  
He listed several conditions which gave raise to new claims 
and also noted his open heart surgery and heart attack.  VA 
must broadly construe communications from claimants.  Myers 
v. Derwinski, 1 Vet. App. 127, 130 (1991); EF v. Derwinski, 1 
Vet. App. 324, 326 (1991); Solomon v. Brown, 6 Vet. App. 396, 
400 (1994).  Thus, the Board construes the veteran's October 
2002 response as a notice of disagreement with the July 2002 
RO decision.  (Also note the veteran's November 2003 
correspondence in which he continues to argue for service 
connection for his heart disease.)  Where a claimant files a 
notice of disagreement and the RO has not issued a statement 
of the case (SOC), the issue must be remanded to the RO for 
an SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).  

38 U.S.C.A. § 5103A(d) provides that VA will obtain a medical 
examination and opinion where it is necessary to make a 
decision on a claim.  Further, a medical examination or 
opinion will be deemed necessary when, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) there is competent 
evidence that a current disability may be associated with 
service.  In view of the veteran's statements, his combat 
service, and his service-connected disabilities, the Board 
finds medical examinations and opinions desirable in this 
case.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be scheduled for 
an examination to determine if he has 
asbestosis as the result of his active 
service.  The claims folder should be 
made available to the examiner for 
review.  Any tests or studies needed to 
respond to the following questions 
should be done.  The examiner should 
respond to the following questions with 
a complete explanation.  
a.  The examiner should obtain a 
complete history from the veteran, 
including noting the type of gloves 
used in his work as a tank gun loader, 
as well as the working space in the 
tank.  
b.  The examiner should review the 
March 2001 X-ray evaluation by J. W. 
B., M.D., to the effect that the 
veteran has parenchymal changes 
consistent with asbestosis.  
c.  The examiner should express an 
opinion as to whether it is at least as 
likely as not (a 50 percent or greater 
probability) that the veteran has 
asbestos related lung disease as the 
result of exposure during his active 
service.  

2.  The veteran should be scheduled for 
a VA gastrointestinal examination.  The 
claims folder should be made available 
to the examiner for review.  The 
examiner should note the 
gastrointestinal complaints in the 
service medical records.  Any tests or 
studies needed to respond to the 
following questions should be done.  
The examiner should respond to the 
following questions with a complete 
explanation.  
a.  The examiner should express an 
opinion as to whether it is at least as 
likely as not (a 50 percent or greater 
probability) that the veteran has acid 
reflux disease, also diagnosed a 
gastroesophageal reflux disease (GERD), 
as the result of disease or injury 
during his active service.  
b.  The examiner should express an 
opinion as to whether it is at least as 
likely as not (a 50 percent or greater 
probability) that the veteran has 
residuals of an umbilical hernia, also 
referred to as a knot in the stomach, 
as the result of disease or injury 
during his active service.  

3.  The veteran should be scheduled for 
a VA genitourinary examination.  The 
claims folder should be made available 
to the examiner for review.  The 
veteran's genitourinary infection 
during service should be noted.  Any 
tests or studies needed to respond to 
the following questions should be done.  
The examiner should respond to the 
following questions with a complete 
explanation.  
a.  The examiner should express an 
opinion as to whether it is at least as 
likely as not (a 50 percent or greater 
probability) that the veteran's 
hydrocele, also referred to as a knot 
in the groin, is the result of disease 
or injury during his active service.  
b.  The examiner should express an 
opinion as to whether it is at least as 
likely as not (a 50 percent or greater 
probability) that the veteran has a 
prostate disorder as the result of 
disease or injury during his active 
service.  If so, the examiner should 
provide a diagnosis for the service 
related disability.  

4.  The veteran should be scheduled for 
VA examinations of his spine and 
joints.  The claims folder should be 
made available to the examiner for 
review.  The examiner should note the 
back complaints during service, as well 
as the wrist injury and knee complaints 
with crepitus.  Any tests or studies 
needed to respond to the following 
questions should be done.  The examiner 
should respond to the following 
questions with a complete explanation.  
a.  The examiner should express an 
opinion as to whether it is at least as 
likely as not (a 50 percent or greater 
probability) that the veteran has a 
wrist disability as the result of 
disease or injury during his active 
service.  If so, the examiner should 
provide a diagnosis for the service 
related disability.  
b.  The examiner should express an 
opinion as to whether it is at least as 
likely as not (a 50 percent or greater 
probability) that the veteran has a 
back disability as the result of 
disease or injury during his active 
service.  If so, the examiner should 
provide a diagnosis for the service 
related disability.  
c.  The examiner should express an 
opinion as to whether it is at least as 
likely as not (a 50 percent or greater 
probability) that the veteran has a 
left knee disability as the result of 
disease or injury during his active 
service.  If so, the examiner should 
provide a diagnosis for the service 
related disability.  
d.  The examiner should express an 
opinion as to whether it is at least as 
likely as not (a 50 percent or greater 
probability) that the veteran has a 
right knee disability as the result of 
disease or injury during his active 
service.  If so, the examiner should 
provide a diagnosis for the service 
related disability.  

5.  The veteran should be scheduled for 
a VA examination of his ears.  The 
claims folder should be made available 
to the examiner for review.  Any tests 
or studies needed to respond to the 
following questions should be done.  
The examiner should respond to the 
following questions with a complete 
explanation.  The examiner should 
express an opinion as to whether it is 
at least as likely as not (a 50 percent 
or greater probability) that the 
veteran has an ear disorder as the 
result of disease or injury during his 
active service.  If so, the examiner 
should provide a diagnosis for the 
service related disability.  

6.  The veteran should be scheduled for 
a VA examination of his jaw.  The 
claims folder should be made available 
to the examiner for review.  Any tests 
or studies needed to respond to the 
following questions should be done.  
The examiner should respond to the 
following questions with a complete 
explanation.  The examiner should 
express an opinion as to whether it is 
at least as likely as not (a 50 percent 
or greater probability) that the 
veteran has a jaw disorder as the 
result of disease or injury during his 
active service.  If so, the examiner 
should provide a diagnosis for the 
service related disability.  

7.  The veteran should be scheduled for 
a VA examination for headaches.  The 
claims folder should be made available 
to the examiner for review.  Headache 
complaints in the service medical 
records should be noted.  Any tests or 
studies needed to respond to the 
following questions should be done.  
The examiner should respond to the 
following questions with a complete 
explanation.  The examiner should 
express an opinion as to whether it is 
at least as likely as not (a 50 percent 
or greater probability) that the 
veteran has a headache disorder as the 
result of disease or injury during his 
active service.  If so, the examiner 
should provide a diagnosis for the 
service related disability.  

8.  The veteran should be scheduled for 
a VA cardiovascular examination.  The 
claims folder should be made available 
to the examiner for review.  Any tests 
or studies needed to respond to the 
following questions should be done.  
The examiner should respond to the 
following questions with a complete 
explanation.  The examiner should 
express an opinion as to whether it is 
at least as likely as not (a 50 percent 
or greater probability) that the 
veteran has cardiovascular disease as 
the result of disease or injury during 
his active service.  If so, the 
examiner should provide a diagnosis for 
the service related disability.  

9.  The agency of original jurisdiction 
(AOJ) should review the claim for 
service connection for coronary artery 
disease, status post by-pass graft; and 
if the claim remains denied, send the 
veteran and his representative a SOC on 
the issue.  The veteran is notified 
that the Board will not have 
jurisdiction of this claim, unless he 
files a timely substantive appeal.  

10.  After the above development has 
been completed the remaining issues 
should be readjudicated.  If any 
determination remains unfavorable to 
the veteran, he and his representative 
should be furnished a supplemental 
statement of the case which addresses 
all evidence associated with the claims 
file since the last statement of the 
case.  The veteran and his 
representative should be afforded the 
applicable time period in which to 
respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



